DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I species iv(1) claims 1-14,18-20 in the reply filed on 7/14/21 is acknowledged.  The traversal is on the ground(s) that searching claim 9 would yield art for withdrawn claim 15.  This is not found persuasive because withdrawn claim 15 includes further features of “An intake assembly for use with a vehicle having an internal combustion engine with a cylinder and a tire inflation system, the intake assembly comprising: a compressor assembly including a compressor housing and a compressor wheel at least partially positioned within and rotatable with respect to the compressor housing, wherein the compressor assembly includes an inlet and an outlet” above and beyond applicants argued features.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3,6-12,14,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tarasinski et al US 2007/0144171.
In Re 1-3,6-12,14,18-20 Tarasinski teaches
1. (Original) A vehicle having one or more pneumatic wheels (title abstract figs 1-3), the vehicle comprising: an internal combustion engine including a cylinder (20 fig 1) and an intake manifold (38) in fluid communication with the cylinder; a tire inflation system (10) configured to direct air into at least one of the one or more inflatable wheels (16); and a compressor assembly (34 and 42) configured to supply air at a first pressure higher than atmospheric pressure to both the intake manifold and the tire inflation system (figs 1-3, paras 1-63 especially paras 5,11,19-20,26,52,54,61-62).

2. (Original) The vehicle of claim 1, wherein the tire inflation system includes a second air pump (42) operable independently of the compressor assembly (paras 28,49).  

3. (Original) The vehicle of claim 2, wherein the tire inflation system includes a second manifold (construed as 62) configured to direct air to the at least one wheel of the one or more pneumatic wheels, and wherein the manifold is in fluid communication with the second air pump and the compressor assembly (fig 1).  

6. (Original) The vehicle of claim 1, wherein the internal combustion engine includes an exhaust manifold (24) in fluid communication with the cylinder, the vehicle further comprising a turbine assembly (28) in fluid communication with the exhaust manifold (fig 1).  

7. (Original) The vehicle of claim 6, wherein the compressor assembly includes a compressor housing, a compressor wheel positioned at least partially within and rotatable with respect to the compressor housing, and wherein the turbine assembly is configured to rotate the compressor wheel relative to the compressor housing (fig 1, para 48, inherent).  

8. (Original) The vehicle of claim 1, wherein operation of the compressor assembly is independent of the operation of the internal combustion engine (42 is operable independently para 49, 34 is operable independent of engine control to fill tires with independent geometry para 61).

9. (Currently Amended) The vehicle of claim 1, wherein the compressor assembly includes an outlet (outlet of 34), and wherein the manifold include

10. (Original) The vehicle of claim 9, wherein the first opening, second opening, and third opening are all in constant fluid communication with one another (see fig 1).  

11. (Original) The vehicle of claim 9, wherein the tire inflation system includes a second air pump (42) operable independently of the compressor assembly (paras 28,49).

12. (Original) The vehicle of claim 11, wherein the tire inflation system includes a second manifold (62) in fluid communication with the first manifold and the second air pump, and wherein the second manifold is configured to selectively direct air to at least one wheel of the one or more inflatable wheels (see fig 1).

14. (Original) The vehicle of claim 9, wherein operation of the compressor assembly is independent of the operation of the internal combustion engine (42 is operable independently para 49, 34 is operable independent of engine control to fill tires with independent geometry para 61).

18. (Currently Amended) The vehicle of claim 1, wherein the tire inflation system (10) includes a second manifold (62) in fluid communication with at least one wheel (16) of the one or more pneumatic wheels, wherein the second manifold is configured to selectively direct (dependent on 40) air into the at least one wheel of the one or more pneumatic wheels, wherein the second manifold includes a first opening and a second opening, and wherein the first opening (inlet to 62) is configured to be placed in fluid communication with the compressor assembly; and a second air compressor (42) having an outlet, and wherein the outlet is in fluid communication with the second opening (outlet of 42 in communication with manifold 62 opening at outlet of 42 fig 1).  

19. (Currently Amended) The vehicle of claim 18, wherein the second manifold (62) includes one or more valves therein (40 see fig 1).  

20. (Currently Amended) The vehicle of claim 18, wherein the second air compressor (42) is operable independently of the compressor assembly (para 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 4,5,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski et al US 2007/0144171 in view of Xiao et al US 2018/0223751.
In Re 4, Tarasinski further teaches, wherein the compressor assembly includes a compressor housing, a compressor wheel positioned at least partially within and rotatable with respect to the compressor housing (fig 1 inherent).  
Tarasinski does not teach although Xiao teaches an electric motor (108 fig 1) in operable communication with and configured to selectively rotate the compressor wheel (110) relative to the compressor housing (paras 20,31, abstract).  Xiao further teaches electric motor can be used to inflate tires (paras 20,31, abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Xiao’s electric motor to Tarasinski’s compressor in order to inflate tires with electric power.
In Re 5, Tarasinski does not teach although Xiao teaches the combustion engine includes a throttle (20 fig 1), and wherein the compressor assembly is operable independently of the throttle (paras 20,31, especially note operation of electric supercharger when engine shutdown).  Xiao further teaches electric motor can be used to inflate tires (paras 20,31, abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Xiao’s throttle and electric powered compressor assembly operable independent of throttle to inflate tires when throttle control not required such as during idling, vehicle stopped, or engine off.
In Re 13, claim 13 rejected in view of in re 4 as described above over Tarasinski in view of Xiao.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CARL C STAUBACH/Primary Examiner, Art Unit 3747